Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA


 In the Matter of the Search of:

 A residence located at 701 15th          )
 Street NW, Minot, ND 58703,              )     Case No. 1:19-mj-162
 occupied by Marc Dornbach (Year          )
 of Birth 1986) and Sabine Dornbach       )
 (Year of Birth 1986).                    )




                 TRANSCRIPT OF DIGITAL RECORDING OF
              TELEPHONIC APPLICATION FOR SEARCH WARRANT




                                Taken at
                        United States Courthouse
                         Bismarck, North Dakota
                              May 10, 2019




             BEFORE THE HONORABLE CLARE R. HOCHHALTER
        -- UNITED STATES DISTRICT COURT MAGISTRATE JUDGE --




                        - - - - - - - - - - - -




 Appearing for the United States:

       MR. JONATHAN J. O'KONEK
       U.S. Attorney's Office
       220 E. Rosser Ave
       P. O. Box 699
       Bismarck, North Dakota 58502-0699
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 2 of 12



        1                 (The above-entitled matter came before the Court, The

        2     Honorable Clare R. Hochhalter, United States District Court

        3     Magistrate Judge, presiding, commencing on May 10, 2019, in

        4     Bismarck, North Dakota.      The following proceedings were had and

        5     made of record by digital recording.)

        6                              - - - - - - - - - - -

        7                 THE COURT:   Okay.    I'm looking at an application for

        8     search warrant in connection with a residence located at 701

        9     15th Street Northwest, Minot, North Dakota, occupied by Marc

11:29   10    Dornbach.    Marc is spelled M-a-r-c.      Dornbach is

        11    D-o-r-n-b-a-c-h; date of birth, 1986 -- or year of birth; and

        12    also occupied by Sabine Dornbach, whose year of birth is 1986.

        13                AGENT CHANDLER:      Yes, Your Honor.

        14                THE COURT:   And I understand that you're applying for

11:30   15    a warrant under Federal Rule of Criminal Procedure 41(c) to

        16    look for evidence of a crime, contraband or property designed

        17    for the use and intended for the use in committing a crime, is

        18    that right?

        19                AGENT CHANDLER:      Yes, Your Honor.

11:30   20                THE COURT:   In particular, evidence of a crime

        21    included in 18 USC, Section 2252, Sub A, Sub 2, distribution

        22    and receipt of child pornography.

        23                AGENT CHANDLER:      Yes, Your Honor.

        24                THE COURT:   All right.     I need to have you swear

11:30   25    under oath to provide some testimony, so do you affirm that the


                                                  2
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 3 of 12



        1     information you're about to provide is the truth, the whole

        2     truth to the best of your knowledge and belief?

        3                  AGENT CHANDLER:        I do.

        4                  THE COURT:     Okay.    Tell me about the basis for -- and

11:31   5     I guess I'll turn it over to AUSA O'Konek to continue the

        6     questioning.

        7                  MR. O'KONEK:     Thank you, Your Honor.

        8                                     EXAMINATION

        9     BY MR. O'KONEK:

11:31   10    Q.    Agent Chandler, can you just please briefly take us

        11    through where you work, your job title and your job

        12    responsibilities?

        13    A.    I work in the Minot resident agency for the FBI.         I'm

        14    assigned to the Minneapolis division.         I cover Indian country

11:31   15    within the Turtle Mountain Indian Reservation and crimes

        16    against children, including investigating child pornography.

        17    Q.    And that's what we're essentially applying for, a warrant

        18    regarding allegations of child pornography purchasing, is that

        19    right?

11:31   20    A.    Yes.

        21    Q.    And can you just take us through briefly how you came to

        22    learn that there might be child sexual -- or sexual

        23    exploitation or child pornography images at this residence, 701

        24    5th -- 15th Street Northwest, Minot, North Dakota?

11:32   25    A.    Yes.   I received information from an agent out of our Salt


                                                     3
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 4 of 12



        1     Lake City division.     So back in December of 2018, the agent was

        2     working in an undercover capacity online.         He identified a Kik

        3     user using the user name 61BP, and that user was later

        4     identified.     That user was advertising the sale of child

11:32   5     pornography on a streaming application called Periscope

        6     P-e-r-i-s-c-o-p-e.     The advertisement on Periscope saw -- this

        7     individual depicted an image of a prepubescent girl.           She was

        8     nude from the waist down, and she was masturbating.

        9                  On top of the image was the advertisement that

11:33   10    stated, "I sell young porn videos.       Add me on Kik, 61BP."     Our

        11    online undercover agent then contacted the user on Kik, and

        12    that individual advised our online undercover agent that he had

        13    a Venmo account and provided that Venmo user name as at AAAXX

        14    for payment.

11:33   15                 During the conversation between that user and our

        16    agent, the -- the individual told our agent a hundred dollars

        17    for 200 videos.     I accept Venmo and cash app.      I will send you

        18    MEGA link.     MEGA is online digital storage company where users

        19    can store videos, images and documents and share the contents

11:35   20    with other people by providing links.

        21    Q.    And, Agent Chandler, just to kind of clarify a few things,

        22    you mentioned that the initial images of child pornography, the

        23    child masturbating, was obtained from Kik, is that correct, or

        24    was that the Venmail (sic) account?

11:35   25    A.    It was on Periscope.     That was on Periscope.


                                                 4
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 5 of 12



        1     Q.    Okay.   On Periscope.

        2     A.    And then they communicate -- yes, and then they

        3     communicated on Kik, and the -- then that individual advised on

        4     Kik that for a hundred dollars, they would send the MEGA link

11:35   5     so that we could access more child pornography.

        6     Q.    And what is -- what is Kik messenger?

        7     A.    Kik is a free mobile application that permits users to

        8     send text messages and other content, including video and

        9     images, between each other.

11:35   10    Q.    And does that use the Internet to essentially send images

        11    between two different parties?

        12    A.    Yes, it does.

        13    Q.    And the Internet is a body or a -- it's a process that

        14    affects interstate commerce, is that correct?

11:36   15    A.    Yes, it does.

        16    Q.    And in terms of this individual, did you identify -- or

        17    did law enforcement identify this individual who was selling

        18    images of child pornography?

        19    A.    Yes, we did, and an Indictment was obtained for his

11:36   20    arrest.   That individual resides in Saudi Arabia, so the arrest

        21    warrant has not yet been executed as far as I'm aware.

        22    Q.    And what was that individual's name?

        23    A.    The first name is Ali, A-l-i.       Middle initial is M.   Last

        24    name is A-l-a-n-s-a-r-i.

11:36   25    Q.    Okay.   And the images, after you -- you learned that this


                                                 5
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 6 of 12



        1     individual had been selling child pornography, did you learn to

        2     whom he was selling those images?

        3     A.      Yes.    So the FBI sent a subpoena to Venmo, which was the

        4     payment processing that Alansari referred to in the

11:37   5     communication with the undercover agent.        Venmo provided the IP

        6     addresses and transaction history for Alansari's Venmo account

        7     so that we could identify other Venmo users who were sending

        8     money to him for the payment of child pornography.

        9     Q.      And is --

11:37   10    A.      Venmo responded and provided us with 38 Venmo accounts

        11    that had been used to send money to Alansari for what appeared

        12    to be payment for the child pornography.

        13    Q.      Okay.   And --

        14    A.      One of the Venmo users was identified through the screen

11:37   15    name.    The screen name was Minot couple, and their user name

        16    was at Minot-couple, with a telephone number of 701-721-6222.

        17    There was also an e-mail address provided and an IP address of

        18    24.54.166.131.      The payment was sent to Alansari on 12/28/2018

        19    for $50, and the payment note on the transfer of money was

11:38   20    "money."

        21    Q.      And, Agent Chandler --

        22    A.      We then sent --

        23    Q.      -- just to -- to back up just a lit bit, now, what -- what

        24    is --

11:38   25    A.      Sure.


                                                 6
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 7 of 12



        1     Q.    What exactly is Venmail (sic)?

        2     A.    Venmo.    It's a way to transfer money between users.

        3     Q.    And that also is, I'm guessing, using the Internet?

        4     A.    Yes, it does.

11:38   5     Q.    Oh, is -- and how do you spell it?       Is it Venmo?

        6     A.    V-e-n-m-o.

        7     Q.    Okay.    Thank you.   I was hearing incorrectly.         I

        8     appreciate you clarifying that.

        9                   In terms of the IP address that you discussed, now,

11:38   10    when -- which -- which company or which electronic service

        11    provider -- Internet service provider did you get that IP

        12    address from?

        13    A.    From Venmo.

        14    Q.    And in terms of -- where did that take you in terms of

11:39   15    finding the -- this residence that we are requesting a search

        16    warrant for?

        17    A.    A subpoena was then sent to Midco, Midcontinent --

        18    Midcontinent Communications, and that subpoena return

        19    subscriber information for the IP address as Marc Dornbach at

11:39   20    address 701 15th Street Northwest, Minot, North Dakota 58703.

        21    Q.    And is it fair to say then that based upon that IP

        22    address, going back to Venmo, you were able to, I guess, track

        23    the purchase of child pornography to this address at 701 15th

        24    Street Northwest, Minot, North Dakota?

11:39   25    A.    Yes, it appears to be the purchase of child pornography to


                                                 7
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 8 of 12



        1     us.

        2     Q.    Okay.    And in terms of -- who else is living at that

        3     residence?

        4     A.    Sabine Dornbach.

11:40   5     Q.    Okay.    And did you conduct surveillance on this residence

        6     in Minot?

        7     A.    I did.

        8     Q.    And when did you do that?

        9     A.    This afternoon.

11:40   10    Q.    And what did you learn from your surveillance of the

        11    residence?

        12    A.    The house is located next to an elementary school in

        13    Minot.   There were two bicycles in front of the residence.         One

        14    appeared to be an adult bicycle and another appeared to be for

11:40   15    a young boy.    There was a white Jeep parked in the driveway,

        16    but it has a temporary tag in the back window, and the -- it

        17    was too dark to read the tag.

        18    Q.    And did you also conduct any open-source surveillance of

        19    Ms. Sabine Dornbach to see if there was any kids that lived in

11:40   20    the residence?

        21    A.    I did.    I did a search on her Facebook account.        I found a

        22    Sabine Dornbach on Facebook that stated she lived in Minot,

        23    North Dakota, and referenced local businesses in Minot.          There

        24    were pictures on the Facebook account of a White female with a

11:41   25    young White boy.


                                                 8
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 9 of 12



        1     Q.     Okay.   And in terms of going back, I guess, to the IP

        2     address that you received, what was the date ultimately that

        3     you received the IP address from Venmo?        I believe you said it

        4     was December 2018, is that correct?

11:41   5     A.     That's when the initial interaction occurred between our

        6     undercover and the Saudi Arabia individual.         Our subpoenas went

        7     out in -- we sent subpoenas out, it looks like, in January and

        8     December of 2018, January 2019, and the subpoena returns were

        9     submitted in early to mid January.

11:41   10    Q.     Okay.   And ultimately were the image that we're -- we're

        11    discussing, what -- what are -- what was the evidence of the, I

        12    guess, IP address that linked to this residence in Minot to

        13    purchasing of child pornography?

        14    A.     The IP address was linked to the Venmo account at Minot

11:42   15    couple.   That -- that IP address wired $50 to our Saudi Arabia

        16    guy's Venmo account.

        17    Q.     Okay.   And that Venmail (sic) account had previously been

        18    identified to have an image of child porn -- I shouldn't

        19    clarify -- I shouldn't classifying, but it was found to have an

11:42   20    image of a prepubescent girl masturbating.

        21    A.     That Venmo account was what belonged to our Saudi Arabia

        22    guy.

        23    Q.     And ultimately how --

        24    A.     Does that make sense?

11:42   25    Q.     And I just -- I want to clarify for the record.         How does


                                                 9
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 10 of 12



        1     that tie back to the image that law enforcement found regarding

        2     this other subject in Saudi Arabia, to that image of the young

        3     girl masturbating?

        4     A.    The -- the Saudi Arabia guy posted the image of the young

11:43   5     girl masturbating on his Periscope account.              And then from

        6     there, the conversation started with the undercover agent, and

        7     the Saudi Arabia individual told the undercover agent what his

        8     Venmo account name was, and that was the same name used to wire

        9     money from our Minot address to the Saudi Arabia guy.

11:43   10    Q.    Okay.    Thank you.

        11    A.    Does that make sense?

        12                  MR. O'KONEK:     Yes.     I guess those are the only

        13    questions I had at this point.

        14                  THE COURT:     I -- I just want to clarify.       Earlier

11:43   15    when I spoke of the caption in connection with the search

        16    warrant application, I probably didn't mention the case number,

        17    which is 1-19-mj-162, including both the application for search

        18    warrant and Attachment A thereto.

        19                  AGENT CHANDLER:        And if I may clarify one more thing,

11:44   20    Marc, we have two spellings for him.           We're seeing it as

        21    M-a-r-c and M-a-r-k.

        22                  THE COURT:     Okay.    Anything else?

        23                  MR. O'KONEK:     No, Your Honor.

        24                  THE COURT:     All right.     Thank you.    Agent Chandler,

11:44   25    we may need you to complete -- to sign the application and the


                                                     10
             Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 11 of 12



        1     hard copy.    You don't have to do that right now because your

        2     testimony is enough for my purposes.        Administratively they may

        3     need some follow-up paperwork, is all I'm saying, and with that

        4     your testimony will be included with the application and the

11:44   5     warrant, which I am signing at 17:10 on May 10th.

        6                  AGENT CHANDLER:    Okay.

        7                  THE COURT:   Thank you.    We're adjourned.

        8                  AGENT CHANDLER:    Thank you, Your Honor.

        9                  (Proceedings concluded.)

        10                              - - - - - - - - - -

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25



                                                 11
Case 1:19-mj-00162-CRH Document 3 Filed 05/24/19 Page 12 of 12



                                 CERTIFICATE

 State of North Dakota       )

                             ) ss

 County of Burleigh          )



           I, Sandra E. Ehrmantraut, do hereby certify that the

 foregoing and attached typewritten pages contain an accurate

 transcription, to the best of my ability, of said digital

 recording made at the time and place herein indicated.

           Dated:   May 22, 2019



                                    /s/ Sandra E. Ehrmantraut




                                     12
